366 S.W.3d 89 (2012)
Reginald WILLIAMS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 97125.
Missouri Court of Appeals, Eastern District, Division Three.
May 9, 2012.
Jessica Hathaway, St. Louis, MO, For Movant/Appellant.
John M. Reeves, Jefferson City, MO, For Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Reginald Williams appeals from the motion court's judgment denying his Rule 24.035[1] motion for post-conviction relief, after an evidentiary hearing, from his guilty plea to three counts of first-degree statutory sodomy, two counts of first-degree child molestation, and two counts of second-degree child molestation. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k); Nesbitt v. State, 335 S.W.3d 67, 69 (Mo.App. E.D.2011). An extended opinion would have no precedential *90 value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.